Citation Nr: 9903717	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-13 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for metastic squamous cell 
carcinoma of the left neck, primary site unknown, as a result 
of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from November 1970 to May 
1972, with service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the appellant's 
claim for service connection for metastic squamous cell 
carcinoma of the left neck, primary site unknown, as a result 
of exposure to herbicides.

In a Form 21-4138 filing, dated in October 1995, the 
appellant appears to have requested the reopening his claims 
for service connection for an eye disorder, leg numbness and 
a nervous condition.  Additionally, by letter dated in 
December 1995, he appears to have requested the reopening his 
claim for service connection for posttraumatic stress 
disorder (PTSD).  In this respect, the Board notes that his 
claims for a nervous condition and temporary blindness were 
denied by an RO rating decision dated in June 1977, and his 
claims for PTSD and leg circulation problems were denied by 
an RO rating decision in December 1994.


FINDINGS OF FACT

1.  The appellant had active service from November 1970 to 
May 1972, with service in the Republic of Vietnam during the 
Vietnam Era.

2.  Metastic squamous cell carcinoma of the left neck, 
primary site unknown, was first shown medically many years 
after service.

3.  Metastic squamous cell carcinoma of the left neck, 
primary site unknown, is not among the diseases legally 
presumed to be due to exposure to a herbicide agent, 
including Agent Orange.

4.  No medical evidence has been presented or secured to 
establish a nexus between metastic squamous cell carcinoma of 
the left neck, primary site unknown, and active service, to 
include exposure to a herbicide agent in service.

5.  The appeal does not involve any question of such medical 
complexity or controversy as to necessitate an advisory 
medical opinion.


CONCLUSIONS OF LAW

1.  The claim for service connection for metastic squamous 
cell carcinoma of the left neck, primary site unknown, due to 
exposure to herbicide agents used in the Republic of Vietnam, 
or any other basis, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Referral of this matter for an advisory opinion by an 
independent medical expert is not warranted.  38 U.S.C.A. 
§§ 5109(a), 7109(a) (West 1991); 38 C.F.R. § 3.328(a), 
20.901(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that his metastic 
squamous cell carcinoma of the left neck, primary site 
unknown, stems from his exposure to herbicides in the 
Republic of Vietnam.  In this regard, in a letter dated in 
July 1995, he contends that a newspaper article from the 
Gainesville Times, which is not of record, indicated that 
squamous cell carcinoma is one of the main side- effects of 
exposure to Agent Orange.

The appellant's DD Form 214 shows that he served in the 
Republic of Vietnam during the Vietnam Era.  He is the 
recipient of the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal.  Service medical records (SMR's) do 
show his report of ear, nose and throat trouble on his 
reports of medical history.  An April 1972 separation 
examination noted a history of hemoptysis with bronchitis, 
and shortness of breath and chest pain secondary to 
cigarettes but, otherwise, his ear, nose, throat and 
lymphatic system were clinically evaluated as "normal."  
There is no indication in the record that he was treated, or 
even complained of, problems with his neck.  No complaints or 
active pathology of a carcinoma of the neck, or any other 
part of his body, were reported or identified in his SMR's 
prior to discharge.

In April 1995, the appellant underwent left neck dissection 
and resection of a 5.6 cm. lymph node containing metastic 
moderately differentiated squamous cell carcinoma, with areas 
of central necrosis, at Memorial Medical Center of 
Jacksonville.  He first noted a left neck mass in mid- 1993.  
Clinical and radiographic evaluation showed no obvious 
primary site, and he underwent post- operative radiotherapy 
at the Florida Radiation & Oncology Group from May to June 
1995.  Additional medical records from the State of Florida 
Corrections Center are negative for recurrence of his 
carcinoma.

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  For 
certain enumerated diseases, service connection may also be 
granted on a presumptive basis.  See 38 C.F.R. §§ 3.307 and 
3.309.  Where a veteran who served in the Republic of Vietnam 
during the Vietnam Era shows a current manifestation of a 
presumptive disease related to herbicide exposure, no more 
evidence is necessary to establish a well grounded claim.  
Brock v. Brown, 10 Vet.App. 155, 162-63 (1997).

In this case, there is no dispute that the appellant served 
in the Republic of Vietnam during the Vietnam Era.  As a 
matter of law, he is presumed to have been exposed to Agent 
Orange.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  VA laws and 
applicable regulatory provisions pertaining to Agent Orange 
and herbicide exposure stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.309(e) (1998).  The diseases entitled to 
presumptive service connection are chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non- Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and specified forms of soft- 
tissue sarcoma.  38 C.F.R. § 3.309(e) (1998).

Metastic squamous cell carcinoma of the left neck, primary 
site unknown, is not among any of the presumptive Agent 
Orange diseases listed under 38 C.F.R. § 3.309(e).  As such, 
the appellant is not entitled to service connection based 
upon the presumption that his disease is due to his exposure 
to herbicides.

Notwithstanding the fact that the foregoing presumption is 
not applicable in the present case, the United States Court 
of Appeals for the Federal Circuit has held that specific VA 
regulations which provide for presumptive service connection 
do not preclude a veteran from establishing service 
connection with proof of actual, direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1040 (1995).  As stated above, 
service connection may be warranted for disease or disability 
incurred or aggravated during active service under the 
general laws and regulations governing VA compensation 
entitlement.  Id.; see 38 U.S.C.A. §§ 1110, 1112, 1131, 1133 
(West 1991).  

Upon review of the entire record, there is no evidence of 
metastic squamous cell carcinoma of the left neck, primary 
site unknown, or any other abnormality of the neck, until the 
appellant first noticed a mass in his left neck in mid- 1993.  
Certainly, the SMR's fail to indicate any active pathology of 
a carcinoma during service.  Furthermore, there is no medical 
evidence which shows a causal relationship, or nexus, between 
events during active service and metastic squamous cell 
carcinoma of the left neck, primary site unknown, diagnosed 
and treated many years after service.  Finally, metastic 
squamous cell carcinoma of the left neck is not one of the 
chronic diseases subject to presumptive service connection 
under 38 C.F.R. § 3.309(a).

Rather, in the present case, the statements of the appellant 
constitutes the only evidence that might be taken to suggest 
a causal relationship, or nexus, between his metastic 
squamous carcinoma of the left neck and his period of active 
service.  However, his lay statements, speaking as they do to 
questions of medical diagnosis, are insufficient to well 
ground the claim for service connection.  Grottveitt, 5 
Vet.App. at 93.  He is deemed competent to describe his 
symptoms prior to, during, and subsequent to his period of 
active service, but not to make a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  To the extent 
that he relies upon a newspaper article to substantiate his 
claim, the Board notes that such an article, in and of 
itself, would be insufficient to well ground this case.  See 
Sacks v. West, 11 Vet.App. 314 (1998)(generic medical 
evidence that does not specifically opine to the particular 
facts of a case, without additional medical opinion, is 
insufficient to well ground a claim).  Accordingly, not all 
of the Caluza elements are present, and the claim is not well 
grounded.

In reaching this decision, the Board acknowledges that, in 
the Written Brief Presentation dated in December 1998, the 
appellant's accredited representative requested an 
independent medical opinion on the basis that the appellant's 
disease is "not specifically excluded as possibly being the 
result of herbicide exposure."  In view of the fact that the 
claim is not well grounded, VA is under no legal obligation 
to obtain the requested opinion, and, further, finds that the 
issue in this case is not one of "medical complexity or 
controversy".  See 38 C.F.R. § 3.328(a) (1998).  In this 
respect, the Board notes that there is no medical evidence of 
record which links metastatic squamous carcinoma to herbicide 
exposure.  Accordingly, the Board declines to obtain the 
requested independent medical opinion.  38 U.S.C.A. 
§§ 5109(a), 7109(a) (West 1991); 38 C.F.R. § 3.328(a), 
20.901(d) (1998).  Additionally, the appellant has not 
referenced any existing evidence which arguably would well 
ground the claim, and, therefore, VA has no further duty 
under 38 U.S.C.A. § 5103(a).

Accordingly, the Board must deny the appellant's claim of 
service connection for metastic squamous cell carcinoma of 
the left neck, primary site unknown, as a result of exposure 
to herbicides.  See Edenfield v. Brown, 8 Vet.App. 384 (1996) 
(en banc) (disallowance of a claim as not well grounded 
amounts to a disallowance of the claim on the merits based on 
insufficiency of evidence).


ORDER

Service connection for metastic squamous cell carcinoma of 
the left neck, primary site unknown, as a result of exposure 
to herbicides, or any other basis, is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

